Title: To Thomas Jefferson from Joseph Carrington Cabell, 15 February 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Feb. 15. 1826.
The publication of the Extract from your last letter to me was made with the approbation of Judge Carr and I hope will not be disagreeable to you, as I am sure it will produce a very good effect. The Lottery Bill was not taken up to-day. It has gained ground for some days past, & I have no doubt will pass, but not without a large minority. We have a wayward house to deal with, but I hope you will not suffer these things to depress you: for we are to be injured by them; not yourself. If it be in your power, I wish you would alter your bill in the mode proposed and send it to me. The idea of making the districts give the lands is very popular. On this plan we can now give $25,000, to finish the University, and a salary of $500, to each of the 9 Colleges. The Senator from the S.W. corner of the state is much dissatisfied with his district: as the centre is in high mountains. But what is to be done? We cannot give the transalleghaney country three, & the kanhaway valley must be postponed for the present. I think there is judgment in proposing now, the same arrangement you did formerly. I like much the idea of having one near the University as a preparatory school.Yours most sincerelyJos: C: Cabell